DETAILED ACTION

	Acknowledgment is made of the amendment filed on 3/15/2022. Claims 2-8 and 10-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8 and 10-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 2, a portable transaction module to be placed at a space where business transactions between a teller and a customer are performed, the portable
transaction module comprising:
a portable unit; and
a customer-side digital module unit mounted at one side of the portable unit and configured to receive information related to the business transactions,
wherein the portable unit comprises a portable board unit defined by bending a plate
member having a board shape, and
wherein at least one side of the portable board unit is opened;

a portable unit; and
a customer-side digital module unit mounted at one side of the portable unit and configured to receive information related to the business transactions,
wherein the portable unit comprises a portable block unit that has a pentahedral shape having a triangular side cross-section, wherein the portable block unit comprises:
a bottom surface portion;
a first inclined surface portion extends from one end of the bottom surface portion to incline to face the teller; and
a second inclined surface portion extends from the other end of the bottom surface
portion to incline to face the customer, and
wherein a first inclination angle of the first inclined surface portion with respect to the bottom surface portion is smaller than a second inclination angle of the second inclined surface portion with respect to the bottom surface portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 22, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876